As I view the question presented to this court, plaintiffs fail to show that they have a clear legal right under the laws of this state to the issuance of a writ of mandamus requiring the defendants to place State Question No. 222 on the ballot for a vote of the people at the run-off primary election to be held on July 28, 1936. This is forcibly reflected by the opposing views which have been presented to the court in the form of dissenting opinions.
It is not contended that there has been any abuse of discretion. The writ of mandamus is not a writ of right. It is a discretionary writ, and when it appears that plaintiff does not show a clear legal right to the relief sought, the writ should be denied.